DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Claims 1-15 in the reply filed on 11 October 2021 is acknowledged.  The traversal is on the ground(s) that NO UNDUE BURDEN.  This is not found persuasive because the groups have SEPARATE STATUS IN THE ART DUE TO CLASSIFICATIONS.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-066213 was received on 22 April 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 27 March 2020, 27 March 2020, 20 July 2020, 01 October 2020, 01 October 2020, 17 December 2021, and 17 December 2021 have been considered by the examiner.

Drawings
The drawings filed on 27 March 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al.(JP 2003/127429A), hereinafter Nakajima, using a machine translation.
With regard to Claim 1, Nakajima discloses a printing apparatus (Fig. 4) comprising: 
a print head configured to eject ink based on print data (head 15; ¶0021); 
(Fig. 4; ¶0032); 
a receiving portion configured to receive ink ejected beyond a first end of the printing medium in an intersecting direction (recess 8a; Fig. 5; ¶0024), which intersects the conveyance direction (Fig. 5; ¶0032); and 
a slitter (Fig. 5; 110; ¶0049) configured to cut the printing medium in the conveyance direction at a predetermined position (Figs. 5-6; 110; ¶0049), wherein printing on one side of the printing medium in the intersecting direction is performed from the first end through the receiving portion (Fig. 5; ¶0051; 0062, 0064; receiving portion 8a), and 
wherein printing on the other side of the printing medium in the intersecting direction (regions 140, 142, 144, 146; Fig. 5) is performed beyond the predetermined position (center 170 of medium 2) toward a second end side (left-side of medium 2), which is on an opposite side of the first end (right side of medium 2).

With regard to Claim 2, Nakajima further discloses wherein the printing medium, on which the printing has been performed beyond the predetermined position toward the second end side (left side of medium 2), is cut by the slitter (110) in the conveyance direction (right to left direction of Fig. 4) at the predetermined position (center 170 of medium 2) in the intersecting direction (Fig. 5).

With regard to Claim 3, Nakajima further discloses wherein the predetermined position is determined according to the print data (¶0062, 0064).

Nakajima further discloses wherein the predetermined position corresponds to a position of an end portion of the printing performed on the second end side according to the print data (¶0062, 0064; Figs. 5-6).

With regard to Claim 5, Nakajima further discloses wherein the printing is performed in a case where an instruction for borderless printing is included in the print data (¶0037-0038, 0055; 0071).

With regard to Claim 13, Nakajima further discloses a cutter configured to cut the printing medium in the intersecting direction on which the cutting by the slitter and the printing by the print head having been completed (Figs. 5-6; cutter 10a cuts in intersecting direction e.g. 171; ¶0062, 0064).

With regard to Claim 14, Nakajima further discloses wherein the cutter (10) is disposed on a downstream relative to the print head (15) as well as an upstream relative to the slitter (110) in the conveyance direction (Fig. 4; ¶0050).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, in view of Endresen (US PGPub 2008/0302225 A1).
With regard to Claim 15, Nakajima does not explicitly disclose a moving unit provided with the slitter and configured to move in the intersecting direction.
The secondary reference of Endresen discloses a moving unit provided with the slitter and configured to move in the intersecting direction (Figs. 4-8; cutter 50 moves along guide 70 in intersecting direction; ¶0034-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving unit of Endresen, with the printing apparatus of Nakajima, in order to provide for sheets having a desired length and width, as disclosed by Endresen (¶0005).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a printing apparatus having a second receiving portion disposed at a position different from the receiving portion in the intersecting direction and configured to receive ink, wherein whether or not to perform the cutting by the slitter is switched according to a length of the printing medium in the intersecting direction, the printing medium being loaded in the printing apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 7-8 and 11-12 are allowable because they depend from Claim 6.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a printing apparatus having a second receiving portion disposed at a position different from the receiving portion in the intersecting direction and configured to receive ink, wherein whether or not to perform the cutting by the slitter is switched based on a length of the printing medium in the intersecting direction and the print data, the printing medium being loaded in the printing apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is allowable because it depends from Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853